— Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Special Term erred in ordering a due process hearing and directing respondent to justify the termination of petitioner, a probationary employee. Evidence in the record supporting the conclusion that performance was unsatisfactory establishes that the discharge was made in good faith. Therefore, no hearing was required (see, Matter of Johnson v Katz, 68 NY2d 649, 650; Matter of York v McGuire, 63 NY2d 760, 761). Moreover, since *911petitioner did not establish that respondent disseminated a false impression about the reason for his termination, there is no need for a name-clearing hearing (see, Matter of Lentlie v Egan, 61 NY2d 874, 875-876). (Appeal from judgment of Supreme Court, Monroe County, Curran, J. — art 78.) Present— Dillon, P. J., Callahan, Green, Pine and Lawton, JJ.